DETAILED ACTION
An amendment after final was received on 1/20/2021. Claims 40-42 were added.  Claims 1-13, 16, 17, 20-24, and 40-42 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims as amended read on a group of compounds of Formula I wherein variable group R1 is a pyrrolidine group. These compounds are disclosed as useful in the release of oligonucleotides from entrapment within endosomes function by increasing endosome permeability (e.g. paragraphs 252-255.). The specification as filed disclosed a lead compound of formula I (UNC2383) wherein (CH2)n-R1 was an ethylpyrrolidine group in which the pyrrolidine nitrogen was bonded to the ethylene linker to form a tertiary nitrogen. Those of ordinary skill in the prior art appreciated that such groups are generally ionizable at acidic pH values that occur within maturing endosomes in the endosome-lysosome pathway, and had recognized the usefulness of such molecules for destabilizing endosomal membranes to facilitate release of endocytosed material such as oligonucleotides. Applicants performed further structure-activity studies and identified a variety of active compounds having the same ethylpyrrolidine group, as well as one compound having a pyrrolidine group in which the ring nitrogen was not directly bonded to the ethylene linker, but was instead located at a position in the pyrrolidine ring adjacent a ring carbon that was connected to the linker. This nitrogens was a tertiary nitrogen due to modification with a methyl group. See  UNC4258. Therefore the specification disclosed a variety of compounds having ethylpyrrolidine side chains, as n-R1 group was question.  The Examiner relied on disclosure in the specification that analogs of UNC 2383 “resulting from modification to the ethylpyrrolidine side chain” were inactive (see paragraph 258). The nature of these modifications was not disclosed, so the rejection held that the art was unpredictable and the full scope of structures was not enabled since it seemed clear that at least some modifications resulted in a loss of activity. After further consideration, the rejection is withdrawn in view of Applicant’s arguments filed 1/20/2021 and the following.  While the claims as written may (or may not) embrace non-enabled embodiments, the specification need not enable every embodiment within the scope of the claims to be patentable. In view of the knowledge in the prior art with regard to relationship between membrane destabilization and membrane active compounds containing ionizable tertiary nitrogens, the Office finds that the disclosure of several active compounds containing either of two different pyrrolidine groups with ionizable nitrogens is sufficiently enabling.  Those of skill would be capable of making further active compounds based on the structures and guidance disclosed, in combination with the knowledge in the art. Applicant’s arguments regarding the length of the linker (CH2)n group are persuasive, as one of ordinary skill would not expect linkers within the claimed scope to affect the function of the claimed molecules. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
	Claims 1-13, 16, 17, 20-24, and 40-42 allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635